Citation Nr: 1048193	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk







INTRODUCTION

The Veteran served on active duty from October 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2010 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefit sought on appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss is causally related to in-
service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  
38 U.S.C.A. § 1101, 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may 
be any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the favorable 
nature of the Board's decision.  Any error in the failure to 
provide notice involving the downstream elements of rating and 
effective date is harmless at this time, and can be corrected by 
the RO following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks service connection for bilateral hearing loss.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be awarded for certain 
disabilities, such as organic diseases of the nervous system, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the benefit-
of-the-doubt.  38 U.S.C.A. § 5107. 

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or higher; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Use of 38 C.F.R. § 3.385 to 
define a disability under 38 U.S.C.A. § 1110 as it pertains to 
hearing loss has been recognized by the Court as a reasonable 
interpretation of the statute.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).

The Veteran contends that he has bilateral hearing loss due to 
his active military service.  Specifically, the Veteran reported 
exposure to noisy aircraft while operating in-service as a 
loadmaster in the cargo department.  

The Veteran's September 1965 service enlistment examination noted 
the Veteran's ears were normal.  At that time an audiogram 
revealed puretone thresholds, in decibels (dB), as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
-5
-5
-5
-5

In December 1966, the Veteran reported having an upper 
respiratory infection and resulting problem clearing his ears 
during a flight's descent.  His hearing examination was noted to 
be okay bilaterally; however, the valsava ear clearing maneuver 
indicated a slow right ear response, and sluggish left ear 
response.  A January 1969 separation examination indicated the 
Veteran's ears were generally normal, as was the valsava 
maneuver.  His audiogram at this time revealed puretone 
thresholds, in dB, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
15
15
15
15
15

In November 2009, the Veteran's physical examination revealed 
significant hearing loss, and the examiner opined that it was 
"undoubtedly related to his history of flying 2700 hours in 
noisy, unpressurized cockpits during his military service."  The 
examiner noted that the Veteran was particularly affected by high 
frequency sounds, and would be sent for a hearing evaluation.  

In November 2009, the Veteran was seen for evaluation at The 
Hearing Clinic, Inc.  At that time he complained of hearing loss, 
particularly difficulty understanding conversations in the 
presence of crowds.  The audiologist reviewed some of the 
Veteran's service and military records.  The Veteran reported in-
service noise exposure from loud C-124 cargo planes, without the 
use of hearing protection.  Since service, the Veteran denied 
exposure to any significant noise, ear pain, drainage, rapidly 
progressive hearing loss, balance or dizziness problems, or 
sensitivity to loud sounds.  On examination his tympanic 
membranes and ear canals were clear bilaterally.  Speech 
audiometry revealed speech recognition ability of 96 percent 
bilaterally.  The examiner noted that audiology results indicated 
a mild high frequency sensorineural hearing loss.  The examiner 
concluded that it was quite likely that the noise exposure the 
Veteran suffered during service was the beginning of his hearing 
loss, because the type and degree of his hearing loss was 
consistent with being noise induced.  An audiogram and Maryland 
CNC test reflect a current disability as defined by VA at 
38 C.F.R. § 3.385 for hearing loss.
With respect to in-service injury, the Veteran asserts that as a 
loadmaster he was exposed to noisy, uninsulated, unpressurized 
aircraft for 2700 hours of flight time.  Although the Veteran is 
a layperson, he is competent to testify regarding the 
circumstances of his service, and observable difficulty incurred 
therein.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Because there is an equipoise 
of the evidence, the Board resolves all reasonable doubt in favor 
of the Veteran, and finds that the available evidence supports 
the conclusion that the bilateral hearing loss was incurred in 
service.

Consequently, the Board finds the evidence of record supports 
service connection for the Veteran's bilateral hearing loss.  As 
a preponderance of the evidence supports the award of service 
connection, the benefit-of-the-doubt doctrine is applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert at 55-57 
(1991).


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


